EXHIBIT 10.1
THE BON-TON STORES, INC.
RESTRICTED STOCK AGREEMENT
This Restricted Stock Agreement dated as of ________ ___, 20___ (“Agreement”),
between The Bon-Ton Stores, Inc. (the “Company”) and ________ (“Grantee”).
1. Definitions. As used herein:
(a) “Committee” means the Human Resources and Compensation Committee of the
Board of Directors of the Company, or such other committee as may be designated
by the Board of Directors pursuant to the Plan.
(b) “Date of Grant” means ________ ___, 20___, the date on which the Company
awarded the Restricted Stock (the “Award”).
(c) “Forfeiture Date” means any date during the Restricted Period on which
Grantee’s employment with the Company or an Affiliate of the Company terminates
for any reason other than death or disability, within the meaning of subsection
22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”). For
purposes of this Agreement, “Affiliate” shall mean a corporation that is a
parent corporation or a subsidiary corporation with respect to the Company
within the meaning of Section 424(e) or (f) of the Code.
(d) “Plan” means The Bon-Ton Stores, Inc. 2009 Omnibus Incentive Plan, as may be
amended from time to time.
(e) “Restricted Period” with respect to any shares of Restricted Stock (as
hereinafter defined) means the period beginning on the Date of Grant and ending
on the Vesting Date for such shares.
(f) “Vesting Date” means the earlier of: (i) the date of Grantee’s termination
of employment by reason of death or disability, and (ii) the date set as upon
which the Restricted Stock shall vest.
All other capitalized terms used herein shall have the meaning set forth in the
Plan except to the extent the context clearly requires otherwise. This Agreement
is intended to be consistent with the terms of the Plan and is subject in all
regards to the terms of the Plan. In any case where there is a conflict between
the terms of this Agreement and the terms of the Plan, the conflict shall be
resolved in favor of the Plan.
2. Grant of Restricted Stock. Subject to the terms and conditions set forth
herein and in the Plan, the Company grants to Grantee ________ (_____) shares of
the Company’s Common Stock, par value $.01 (the “Restricted Stock”). All of the
Restricted Stock shall vest on _______ ___, 20__.
3. Restrictions on Restricted Stock. Subject to the terms and conditions set
forth herein and in the Plan, Grantee shall not be permitted to sell, transfer,
pledge or assign any Restricted Stock during such shares’ Restricted Period.
4. Lapse of Restrictions. Subject to the terms and conditions set forth herein
and in the Plan, the restrictions on Restricted Stock set forth in Paragraph 3
shall lapse on such shares’ Vesting Date; provided, however, that on such
Vesting Date Grantee is, and has continuously been, an employee of the Company
or an Affiliate of the Company during such shares’ Restricted Period.

 

 



--------------------------------------------------------------------------------



 



5. Forfeiture of Restricted Stock. Subject to the terms and conditions set forth
herein and in the Plan, if Grantee’s employment with the Company or an Affiliate
of the Company terminates during the Restricted Period for any reason other than
death or disability, within the meaning of the Code, Grantee shall forfeit any
Restricted Stock still subject to restrictions as of the Forfeiture Date. Upon a
forfeiture of any shares of Restricted Stock as provided in this Paragraph 5,
the shares of Restricted Stock so forfeited shall be reacquired by the Company
without consideration.
6. Rights of Grantee. Except for the restrictions set forth in Paragraph 3,
during the Restricted Period Grantee shall have all of the rights of a
shareholder with respect to the Restricted Stock, including the right to vote
the Restricted Stock to the same extent that such shares could be voted if they
were not subject to the restrictions set forth in this Agreement. Any cash
dividends payable with respect to the Restricted Stock during the Restricted
Period shall be paid to Grantee. Any extraordinary dividends or dividends that
are in the nature of a distribution of shares or are otherwise equivalent to a
stock split, shall be subject to the same restrictions as apply to the
Restricted Stock with respect to which such extraordinary dividends or shares
were issued and shall be forfeited in accordance with Paragraph 5 unless the
restrictions lapse in accordance with Paragraph 4.
7. Change of Control of the Company. In the event of a Change of Control, the
Committee may take whatever action with respect to the Restricted Stock it deems
necessary or desirable, including, without limitation, removing any restrictions
or imposing any additional restrictions on such Restricted Stock.
8. Notices. Any notice to be given to the Company shall be addressed to the
General Counsel of the Company at its principal executive office, and any notice
to be given to Grantee shall be addressed to Grantee at the address then
appearing on the personnel records of the Company or the Affiliate of the
Company by which he or she is employed, or at such other address as either party
hereafter may designate in writing to the other. Any such notice shall be deemed
to have been duly given when personally delivered, sent by recognized courier
service, or by other messenger, or when deposited in the United States mail,
addressed as aforesaid, registered or certified mail, and with proper postage
and registration or certification fees prepaid.
9. Securities Laws. The Committee may from time to time impose any conditions on
the Restricted Stock as it deems necessary or advisable to ensure that all
rights granted under the Plan satisfy the conditions of Rule 16b-3 promulgated
pursuant to the Securities Exchange Act of 1934, as amended.
10. Delivery of Shares. Upon a Vesting Date, the Company shall notify Grantee
(or Grantee’s personal representative, heir or legatee in the event of Grantee’s
death) that the restrictions on the Restricted Stock have lapsed, and shall,
without payment from Grantee for such Restricted Stock, upon such Grantee’s
request deliver a certificate for such Restricted Stock without any legend or
restrictions, except for such restrictions as may be imposed by the Committee,
in its sole judgment, under Paragraph 9, provided that no certificates for
shares will be delivered to Grantee (or to his or her personal representative,
heir or legatee) until appropriate arrangements have been made with the Company
for the withholding of any taxes which may be due with respect to such shares.
The Company may condition delivery of certificates for shares upon the prior
receipt from Grantee of any undertakings which it may determine are required to
assure that the certificates are being issued in compliance with federal and
state securities laws. The right to payment of any fractional shares shall be
satisfied in cash, measured by the product of the fractional amount times the
Fair Market Value of a share on the Vesting Date.

 

2



--------------------------------------------------------------------------------



 



11. Status of Restricted Stock. The Restricted Stock is intended to constitute
property that is subject to a substantial risk of forfeiture during the
Restricted Period, and subject to federal income tax in accordance with section
83 of the Code. Section 83 generally provides that Grantee will recognize
compensation income with respect to the Restricted Stock on such Restricted
Stock’s Vesting Date in an amount equal to the then fair market value of the
shares for which restrictions have lapsed. Alternatively, Grantee may elect,
pursuant to Section 83(b) of the Code, to recognize compensation income for all
or any part of the Restricted Stock at the Date of Grant in an amount equal to
the fair market value of the Restricted Stock subject to the election on the
Date of Grant. Such election must be made within 30 days of the Date of Grant
and Grantee shall immediately notify the Company if such an election is made.
Grantee should consult his or her tax advisors to determine whether a Section
83(b) election is appropriate.
12. Administration. This Award has been granted pursuant to and is subject to
the terms and provisions of the Plan. All questions of interpretation and
application of the Plan and this Award shall be determined by the Committee. The
Committee’s determination shall be final, binding and conclusive.
13. Award Not to Affect Employment. Nothing herein contained shall affect the
right of the Company or any Affiliate to terminate Grantee’s employment,
services, responsibilities, duties, or authority to represent the Company or any
Affiliate at any time for any reason whatsoever.
14. Withholding of Taxes. Whenever the Company proposes or is required to
deliver or transfer shares in connection with this Award, the Company shall have
the right to (a) require Grantee to remit to the Company an amount sufficient to
satisfy any federal, state and/or local withholding tax requirements prior to
the delivery or transfer of any certificate or certificates for such shares or
(b) take whatever action it deems necessary to protect its interest with respect
to tax liabilities.
15. Governing Law. The validity, performance, construction and effect of this
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania,
without giving effect to principles of conflicts of law.
16. Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.
IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed
this Agreement as of the day and year first above written.

            THE BON-TON STORES, INC.
      By:           Byron L. Bergren        President and Chief Executive
Officer        Grantee:          

 

3